Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2019 and July 11, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
     The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/508376
Patent No. 10,423,606
1. A method for suspending a database index, the method comprising: a computer determining if an update to a database includes a request to suspend an if not, the computer determining if the request to suspend includes a parameter indicating a delayed suspension of the index of the database; if so, the computer determining if the request to delay suspension of the index includes a first access option; and if so, the computer indicating in a system catalog of the database that a status of suspension pending has been applied to the index, wherein the status is used to determine whether the index is available for use when processing a query and wherein the status of suspension pending indicates the index is available for use when processing a query.

if so, the computer suspending the index of the database, wherein the suspending the index of the database comprises: the computer deleting the index of the database; the computer retaining metadata defining the index of the database, wherein the metadata includes a command for rebuilding the index of the database; and the computer indicating in a system catalog of the database that a status of suspension has been applied to the index, wherein the status is used to determine whether the index is available for use when processing a query and wherein the status of suspension indicates the index should not be used when processing a query.



Reasons For Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Carlin et al. (Publication No. 2010/0281005), teaches an index as an index on a table. When a particular action and/or maintenance is performed to the index it also performed on the table. Database indexes are maintained when data in the source table of the index is modified. A database index is normally updated immediately when data in its source table is modified. A type of performed maintenance to the database’s index is also performed on the database’s table. A deletion of the database index. Asynchronous indexes may need to be 
     Next, the prior art of record, Anderson et al. (Publication No. 2008/0307009), teaches generating and storing index advice records. An index advice policy allows a user to define an index advice policy that specifies criteria for autonomic index creation, modification and deletion. An autonomic index reads the index advice records, compares this information with criteria in the user-defined index advice policies, and determines whether an index should be created, modified or deleted based on the information in the index advice records and the index advice policies.
     The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “if not, the computer determining if the request to suspend includes a parameter indicating a delayed suspension of the index of the database; if so, the computer determining if the request to delay suspension of the index includes a first access option,” as recited in independent claims 1 and similarly recited in independent claims 8 and 15.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 24, 2022